I concur in the foregoing opinion, but with respect to the civil death statute I should like to add the observation that there are but few remaining states which still have such statutes and the announced law under them is of necessity full of casuistries and potential of much injustice, as is evident from our own decisions referred to in the above opinion. Typical of the supreme injustice which may be wrought under the statute is the Holmes v. King case, quoted from in the foregoing opinion, where was the holding that a man incarcerated under a life sentence and thus civilly dead was subject to have his estate administered on as if he were in fact deceased. The effect of such a holding is to confiscate such a person's estate to his legal heirs and if the convict should later be shown to be innocent and a full pardon granted him, he thus would have been wrongfully divested of his property.
I think it regrettable that judicial obeisance should still be required to be paid to this excrescence of the common law. Our own cases point up the disservice of such a statute in our modern jurisprudence. In my opinion, the situation calls for legislative action looking towards the law's repeal.
BROWN and STAKELY, JJ., concur in the foregoing.